Citation Nr: 1139861	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty.  

2.  Entitlement to a rating in excess of 20 percent for right knee degenerative changes with limitation of motion.  

3.  The propriety of the reduction from 20 percent to 10 percent disabling for cervical spine degenerative joint disease (DJD) and degenerative disc disease (DDD), as well as entitlement to an increased rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his behalf.


REMAND

It is noted that the most recent thorough VA orthopedic examination of the Veteran's knees and cervical spine was conducted in January 2007.  

As it relates to the Veteran's claim for an increased evaluation for his left total knee replacement, the Board notes that treatment records associated with the claims folder subsequent to the exam do not provide sufficient detail to properly rate the Veteran's current residuals of the left total knee replacement.  The Veteran has indicated that the range of motion related to his left knee has decreased since his 2006 surgery.  He also reports increased pain and swelling in the left knee.  In a statement by his wife which was added to the record in 2009, she indicated that there had been an increase in pain associated with the left knee.  She noted that he experienced pain whether standing or sitting.  There had also been some locking of the knee.  She said that he was in great pain which affected his ability to stand or sit for any length of time.  

As it relates to the right knee, the Board notes that records dated in late 2008 reflect continued right DJD symptoms.  There was 1-2+ effusion.  The claimant's current right knee symptoms demonstrate a possible worsening of his condition since the last through examination in 2007, which is worsening.  

As for the Veteran's claim for an increased evaluation for his DJD and DDD of the cervical spine, the Board notes that the Veteran has continued to report neck pain since the exam in 2007.  

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  
VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left and right knee disorders, or his cervical spine condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  The Veteran should be afforded VA examination(s) to assess the current orthopedic and neurological manifestations of his cervical spine, left knee, and right knee disabilities.  The claims folder should be made available to each examiner for review in connection with the examination(s) and the examiner should note such review.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.  

As it relates to the cervical spine, the examiner should report the Veteran's ranges of cervical spine motion in degrees and note the presence or absence of ankylosis of the spine.  

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.  

The examiner should also specifically note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

As to the left knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner must also note the absence or presence of severe painful motion or weakness in the left lower extremity, to include whether these symptoms are caused by the left total knee replacement, if found to be present.

As to the right knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.  

3.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

